DETAILED ACTION

Claims 1-33 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the phrase “may be”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. (US 20130343640).

As per claim 1, Buehler et al. (US 20130343640) teaches a method for changing a grip on an object (see par. [0009]), the method comprising: manipulating an object with a gripper (see Figs. 1A, 1B and par. [0003]) of a robotic system (see Fig. 1A) to bring a first portion of the object into contact with a supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) vertically below the object; displacing the gripper (see Figs. 1A, 1B and par. [0003]) relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) to frictionally push the object relative to the gripper (see Figs. 1A, 1B and par. [0003]), wherein a direction of displacement of the gripper (see Figs. 1A, 1B and par. [0003]) is at least partially directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice), and wherein the gripper (see Figs. 1A, 1B and par. [0003]) maintains contact with the object during the displacement; and maintaining the object substantially stationary relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) during displacement of the gripper (see Figs. 1A, 1B and par. [0003]). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Buehler et al. into the intended end result, thereby improving the robotic manipulation of objects for grip adjustment as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Buehler et al. teaches wherein a direction normal to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) is substantially parallel to a direction of a gravitational force acting on the object (see par. [0039]).

As per claim 3, Buehler et al. teaches wherein contact between the first portion of the object and the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) defines a first contact area (see par. [0039], wherein more than one area has been noted as point of contact), and wherein an axis extending between two contacts of the gripper (see Figs. 1A, 1B and par. [0003]) with the object is located within a volume extending vertically above the first contact area (see par. [0039], wherein more than one area has been noted as point of contact).

As per claim 4, Buehler et al. further comprising applying a force to the object with the gripper (see Figs. 1A, 1B and par. [0003]), wherein the force is at least partially directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 5, Buehler et al. teaches wherein a majority of the force is directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 6, Buehler et al. teaches wherein substantially all of the force is directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice). 

As per claim 7, Buehler et al. further comprising repeating the steps of displacing the gripper (see Figs. 1A, 1B and par. [0003]) relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) to frictionally push the object relative to the gripper (see Figs. 1A, 1B and par. [0003]) and maintaining the object substantially stationary relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) during displacement of the gripper (see Figs. 1A, 1B and par. [0003]) with the first portion of the object in contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice). 

As per claim 8, Buehler et al. further comprising manipulating the object with the gripper (see Figs. 1A, 1B and par. [0003]) to move the first portion of the object out of contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) and to bring a second portion of the object into contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 9, Buehler et al. further comprising repeating the steps of displacing the gripper (see Figs. 1A, 1B and par. [0003]) relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) to frictionally push the object relative to the gripper (see Figs. 1A, 1B and par. [0003]) and maintaining the object substantially stationary relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) during displacement of the gripper (see Figs. 1A, 1B and par. [0003]) with the second portion of the object in contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 10, Buehler et al. teaches wherein the gripper (see Figs. 1A, 1B and par. [0003]) is constructed and arranged to contact the object at two or more contact points required (see par. [0003], it is understood the objects contain more than one surface, and more than one contact point, such limitation doesn’t have any patentable weight). 

As per claim 11, Buehler et al. teaches wherein the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) supports the weight of the object during displacement of the gripper (see Figs. 1A, 1B and par. [0003]).

As per claim 12, Buehler et al. teaches wherein the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) is stationary (see par. [0051], the object surface has been taken as stationary) during movement of the gripper (see Figs. 1A, 1B and par. [0003], pars. [0022, 0024 and 0037-0041]).

As per claim 13, Buehler et al. teaches a system for changing a grip on an object (see par. [0009]), the system comprising: a gripper (see Figs. 1A, 1B and par. [0003]) constructed and arranged to contact and grip an object at two or more contact points; an actuator constructed and arranged to control movement of the gripper (see Figs. 1A, 1B and par. [0003], pars. [0022, 0024 and 0037-0041]); and a processor in communication with the actuator, wherein the processor is configured to control the actuator (see Fig. 2, element 262, which control task of the robot) to: manipulate the object with the gripper (see Figs. 1A, 1B and par. [0003]) to bring a first portion of the object into contact with a supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) vertically below the object; displace the gripper (see Figs. 1A, 1B and par. [0003]) relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) to frictionally push the object relative to the gripper (see Figs. 1A, 1B and par. [0003]), wherein a direction of displacement of the gripper (see Figs. 1A, 1B and par. [0003]) is at least partially directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice), and wherein the gripper (see Figs. 1A, 1B and par. [0003]) maintains contact with the object during the displacement; and maintain the object substantially stationary relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) during displacement of the gripper (see Figs. 1A, 1B and par. [0003]). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Buehler et al. into the intended end result, thereby improving the robotic manipulation of objects for grip adjustment as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 14, Buehler et al. teaches wherein the surface is stationary (see par. [0051], the object surface has been taken as stationary).

As per claim 15, Buehler et al. teaches wherein a direction normal to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) is substantially parallel to a direction of 4 gravitational force acting on the object (see par. [0039]). 

As per claim 16, Buehler et al. teaches wherein contact between the first portion of the object and the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) defines a first contact area (see par. [0039], wherein more than one area has been noted as point of contact), and wherein an axis extending between two contacts of the gripper (see Figs. 1A, 1B and par. [0003]) with the object is located within a volume extending vertically above the first contact area (see par. [0039], wherein more than one area has been noted as point of contact).

As per claim 17, Buehler et al. teaches wherein the processor is configured to control the actuator to apply a force to the object with the gripper (see Figs. 1A, 1B and par. [0003]), wherein the force is at least partially directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 18, Buehler et al. teaches wherein a majority of the force is directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice). 

As per claim 19, Buehler et al. teaches wherein substantially all of the force is directed towards the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 20, Buehler et al. teaches wherein the processor is configured to control the actuator to repeat the steps of displacing the gripper (see Figs. 1A, 1B and par. [0003]) relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) to frictionally push the object relative to the gripper (see Figs. 1A, 1B and par. [0003]) and maintaining the object substantially stationary relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) during displacement of the gripper (see Figs. 1A, 1B and par. [0003]) with the first portion of the object in contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 21, Buehler et al. teaches wherein the processor is configured to control the actuator to manipulate the object with the gripper (see Figs. 1A, 1B and par. [0003]) to move the first portion of the object out of contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) and to bring a second portion of the object into contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 22, Buehler et al. teaches wherein the processor is configured to control the actuator to repeat the steps of displacing the gripper (see Figs. 1A, 1B and par. [0003]) relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) to frictionally push the object relative to the gripper (see Figs. 1A, 1B and par. [0003]) and maintaining the object substantially stationary relative to the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) during displacement of the gripper (see Figs. 1A, 1B and par. [0003]) with the second portion of the object in contact with the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice).

As per claim 23, Buehler et al. teaches wherein the supporting surface (see par. [0051], the object surface has been taken having supporting surface by design choice) supports the weight of the object during displacement of the gripper (see Figs. 1A, 1B and par. [0003]).

As per claim 24, Buehler et al. teaches a method for changing a grip on an object (see par. [0009]), the method comprising: determining a set of physically possible and stable displacements for moving a gripper (see Figs. 1A, 1B and par. [0003]) of a robotic system (see Fig. 1A) relative to an object while a first portion of the object is held by the gripper (see Figs. 1A, 1B and par. [0003]) against a surface underlying the object (see Figs. 1A and 1B), wherein each displacement of the set of displacements are invariant to a density of the object and a friction force between the gripper (see Figs. 1A, 1B and par. [0003]) and the object; and applying a displacement to the gripper relative to the object (see Figs. 1A, 1B and par. [0003]) according to one of the set of physically possible and stable displacements to frictionally push the object relative to the gripper (see Figs. 1A, 1B and par. [0003]). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Buehler et al. into the intended end result, thereby improving the robotic manipulation of objects for grip adjustment as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 25, Buehler et al. teaches wherein contact between a portion of the object and the surface while the object is held against the surface defines a contact area (see par. [0039], wherein more than one area has been noted as point of contact), and wherein each displacement of the set of displacements is executed with an axis extending between two contacts of the gripper (see Figs. 1A, 1B and par. [0003]) with the object located within a volume extending vertically above the contact area (see par. [0039], wherein more than one area has been noted as point of contact). 

As per claim 26, Buehler et al. teaches wherein determining the set of physically possible and stable displacements comprises generating a robust motion cone comprising physically possible and stable displacements of the gripper relative to the object (see Figs. 1A, 1B and par. [0003]) while maintaining the object in substantially stationary contact with the surface (see par. [0051], the object surface has been taken as stationary).

As per claim 27, Buehler et al. teaches wherein a direction normal to the surface is substantially parallel to a direction of a gravitational force acting on the object (see par. [0039]).

As per claim 28, Buehler et al. further comprising iteratively sampling from the set of physically possible and stable displacements to choose a displacement to apply to the gripper relative to the object (see Figs. 1A, 1B and par. [0003]).

As per claim 29, Buehler et al. teaches wherein iteratively sampling comprises random sampling (random sampling can be done by design choice).

As per claim 30, Buehler et al. teaches wherein random sampling comprises prioritizing samples according to a cost-analysis system (random sampling can be done by design choice as noted above).

As per claim 31, Buehler et al. teaches wherein determining the set of physically possible and stable displacements includes determining that a rotation of the object relative to the surface is required to achieve a desired movement (see par. [0003], it is understood the objects contain more than one surface, such limitation doesn’t have any patentable weight) of the gripper relative to the object (see Figs. 1A, 1B and par. [0003], pars. [0022, 0024 and 0037-0041]). 

As per claim 32, Buehler et al. further comprising rotating the object and contacting a second portion of the object against the surface after determining that a rotation of the object relative to the surface is required (see par. [0003], it is understood the objects contain more than one surface, such limitation doesn’t have any patentable weight).

As per claim 33, Buehler et al. further comprising generating a sequence of displacements based on the physically possible and stable displacements, and executing the sequence of displacernents to move the gripper from an initial positon to a target position relative to the object (see Figs. 1A, 1B and par. [0003]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B